Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 16/344353 filed on 04/23/19. 

Claims 1-5 are remain pending in the application.







Claim Rejections - 35 USC § 102  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tunnell et al. (US Pub. 2016/0104151).

As to claim 1 the prior art teach an infrared intelligent control wireless charging bracket, wherein, the bracket comprises a housing, the housing is defined with a front panel and a rear panel, the inside of the housing defines a cavity, each side of the upper end of the housing is defined with a clamping arm for clamping a mobile phone, one clamping arm is defined with an infrared emitting module, the other clamping arm is defined with an infrared receiving module at a corresponding position thereon, the lower end of the housing is defined with a supporting member for supporting the mobile phone, a second baffle plate is defined on the upper portion of the supporting member, a gap is defined between the second baffle plate and the front panel, and the gap is configured to place the mobile phone (see fig 1-6 paragraph 0054-0067 and background); 

the front panel is a planar structure (see fig 1-7 paragraph 0064-0069); 

a touch switch is defined on the lower left side of the front panel of the housing (see fig 1-9 paragraph 0067-0074); 

the cavity of the housing is defined with a clamping mechanism module, a wireless charging module, and a main controller, the main controller is electrically connected with the clamping mechanism module, the wireless charging module, the infrared emitting module, the infrared receiving module and the touch switch, respectively (see fig 1-13 paragraph 0055-0062 and 0082-0092 and summary). 

As to claim 2 the prior art teach wherein, the clamping arm comprises a bottom plate and a block connected to the end of the bottom plate away from the housing, the inner side of the block is defined with a first baffle plate, a gap is defined between the first baffle plate and the bottom plate, and the gap is configured to place the mobile phone, the other end of the bottom plate is located in the cavity of the housing, and is connected with a compression spring or an elastic member (see fig 1-6 paragraph 0053-0070 and background).

As to claim 3 the prior art teach wherein, the clamping mechanism module is configured to control opening and retraction of the clamping arm (see fig 1-8 paragraph 0060-0075).

As to claim 4 the prior art teaches wherein, the main controller is configured to control and manage the whole system (see fig 10-18 paragraph 0090-0098).

As to claim 5 the prior art teaches wherein, the infrared emitting module is configured to emit infrared signal, the infrared receiving module is configured to receive the infrared signal emitted by the infrared emitting module, the infrared emitting module and the infrared receiving module cooperate with each other (see fig 16-24 and 0105-0120 and summary).















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BINH C TAT/Primary Examiner, Art Unit 2851